On Motion to Dismiss.
The opinion of the court was delivered by
Eenner, J.
The transcript is verified by a full and complete certificate of the clerk. The motion to dismiss is based on alleged deficiencies in the transcript. 1
Such deficiencies do not authorize dismissal of the appeal, at least in advance of submission of case for decision, unless caused by the appellant.
The affidavits filed exonerate the appellant and his counsel from any fault in the premises.
Either party may, on the proper application, complete the record by certiorari.
Motion overruled.